Citation Nr: 0914247	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.    

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

3.  Entitlement to service connection for degenerative 
arthritis, right knee.    

4.  Entitlement to service connection for degenerative 
arthritis, left knee.    

5.  Entitlement to service connection for a right hip 
disorder.

6.  Entitlement to service connection for a left hip 
disorder.

7.  Entitlement to service connection for a low back 
disorder.  

8.  Entitlement to service connection for a scar on the head.  

9.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus type II with tinea pedis and onychomycosis, 
bilateral feet, bilateral mild diabetic retinopathy, and 
erectile dysfunction.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to March 
1970.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 2007, the Veteran requested a hearing 
before the Board.  In a written statement received in 
December 2008, however, he indicated that he wished to cancel 
this request.  The Board thus deems it withdrawn.   

The Board addresses the claim of entitlement to service 
connection for a low back disorder in the REMAND section of 
this decision, below, and REMANDS that claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  




FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The competent medical evidence does not demonstrate any 
current peripheral neuropathy of the right upper extremity.    

3.  The competent medical evidence does not demonstrate any 
current peripheral neuropathy of the left upper extremity.    

4.  Degenerative arthritis of the Veteran's right knee is not 
related to his active service and did not manifest within a 
year of his discharge from service.    

5.  Degenerative arthritis of the Veteran's left knee is not 
related to his active service and did not manifest within a 
year of his discharge from service.    

6.  A right hip disorder is not related to the Veteran's 
active service.

7.  The competent medical evidence does not demonstrate a 
current left hip disorder.

8.  The competent medical evidence does not demonstrate a 
current scar on the head.

9.  During the course of this appeal, the Veteran's diabetes 
mellitus required insulin and a restricted diet, but not 
regulation of activities, and involved noncompensably 
disabling tinea pedis and onychomycosis of the feet, diabetic 
retinopathy and erectile dysfunction.      




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

2.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2008).

3.  Degenerative arthritis, right knee, was not incurred in 
or aggravated by service and may not be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

4.  Degenerative arthritis, left knee, was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).
    
5.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).

6.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

7.  A scar on the head was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).
  



8.  The criteria for entitlement to an evaluation in excess 
of 20 percent for diabetes mellitus type II with tinea pedis 
and onychomycosis, bilateral feet, bilateral mild diabetic 
retinopathy, and erectile dysfunction are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.10, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Veteran was sent a notice letter in October 2006 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Moreover, the letter informed the Veteran of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

The Board acknowledges that the VCAA letter discussed above 
does not meet the requirements Vazquez-Flores.  Thus, the 
notice in this case is deemed deficient.  In this regard, 
VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Again, notice in this case as to the increased rating claim 
is found to be deficient, creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
here.  Indeed, in this case the statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. §§ 3.321 and 4.1, 
which reference impairment in earning capacity as a rating 
consideration.  Furthermore, the October 2006 letter apprised 
the Veteran of the need to show the nature and symptoms of 
his condition and the impact of his disability on his 
employment. 

Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.  
Accordingly, the notice errors here did not affect the 
essential fairness of the adjudication.  Thus, the 
presumption of prejudice is rebutted.  For this reason, the 
essential fairness of the adjudication has not been affected 
and no further development is required regarding the duty to 
notify.

Fore the foregoing reasons, adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA treatment.  The Veteran was afforded a general medical 
examination in November 2007.  His diabetes and associated 
complications were evaluated in examinations in March 2007.  
Moreover, the Veteran's statements in support of the claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis: Service Connection 

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the upper extremities, degenerative 
arthritis of both knees, right and left hip disorders, and a 
scar on the head.  He has made no specific allegations with 
regard to these disabilities.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In some circumstances, a disease associated with exposure to 
certain herbicide agents may be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2006).  Acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Peripheral Neuropathy, Left Hip, Head Scar

During service, the Veteran did not receive treatment for any 
neurological or left hip complaint or scarring and no medical 
professional noted or diagnosed peripheral neuropathy of the 
upper extremities, left hip abnormalities or a scar on the 
Veteran's head.  

Since discharge, the Veteran has received treatment for 
multiple medical complaints and undergone VA examinations, 
but during treatment visits and examinations, no 
manifestations of peripheral neuropathy of the upper 
extremities, a left hip disorder or a scar on the Veteran's 
head have been demonstrated and no diagnoses for such 
disorders are shown.  In so finding, the Board does 
acknowledge complaints of pelvic pain in May 2006.  However, 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the Veteran's assertions represent the only evidence of 
record diagnosing peripheral neuropathy of the upper 
extremities, a left hip disorder and a scar on his head.  

The Veteran is competent to report symptomatology that is 
capable of lay observation.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the peripheral neuropathy and left hip disorder, 
such conditions are found to be too complex to be capable of 
diagnosis by a layperson.  Moreover, while the Veteran can 
report symptomatology, the complete absence of objective 
manifestations is found to be more persuasive and compels 
against a finding of current chronic disability here.  
Regarding the head scar, this would be capable of lay 
diagnosis.  However, since the objective evidence does not 
indicate such scar, the Veteran's self-report of this 
diagnosis is not found to be credible here.  

In light of the foregoing, current disability of peripheral 
neuropathy of the upper extremities, a left hip disorder and 
a head scar have not been established here.  As such, the 
claims of entitlement to service connection for these 
disorders must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


B.  Knees, Right Hip

During service, the Veteran did not receive treatment for any 
bilateral knee or right hip disorder, and his separation 
examination was normal.

Post-service medical documents, including VA treatment 
records dated since September 2006 and a report of VA general 
medical examination conducted in November 2007, confirm that 
the Veteran has arthritis in both of his knees and a right 
hip disorder most recently characterized as degenerative 
joint disease (not confirmed on x-rays).  The question is 
thus whether these disorders are related to the Veteran's 
active service, or, in the case of the confirmed arthritis, 
whether it manifested to a compensable degree within a year 
of the Veteran's discharge from service.

Again, the Veteran's bilateral knee and right hip disorders 
were diagnosed  
decades after separation from active service.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted previously, the veteran is competent to discuss his 
current pain and other experienced symptoms. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  In the present case, the 
bilateral knee and right hip symptoms are found to be capable 
of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, the Veteran's 
service treatment records, including his 1970 separation 
examination, showed no abnormalities of the knees or the 
right hip.  Moreover, the post-service record fails to 
demonstrate any treatment until several decades after 
separation from active service.  In light of these factors, 
the Veteran's implied statements to the effect that he has 
experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, 
the absence of documented treatment is found to be more 
probative than the Veteran's competent statements.  
Accordingly, continuity of symptomatology is not established 
by either the competent evidence or the veteran's own 
statements.  Moreover, no medical professional has related 
the Veteran's bilateral knee and right hip disorders to his 
active service, or noted a history of the arthritis dating 
back to 1971.  

The Veteran himself may believe that his current bilateral 
knee and right hip disorder are causally related to active 
service.  However, the question of etiology here is found to 
involve complex medical issues that he is not competent to 
address.  Jandreau, supra.

In conclusion, in the absence of competent medical evidence 
establishing the necessary nexus in this case, or indicating 
that the arthritis manifested to a compensable degree within 
a year of the Veteran's discharge from service, the Board 
concludes that these disorders were not incurred in or 
aggravated by service.  With regard to arthritis, the Board 
also concludes that the disorders may not be presumed to have 
been so incurred.  None of these claims is in relative 
equipoise; therefore, the benefit-of-the-doubt rule is not 
for application.  Rather, as the preponderance of the 
evidence is against each claim, they all must be denied.

III.  Analysis: Increased Ratings

The Veteran claims entitlement to an increased evaluation for 
diabetes.  He asserts that the 20 percent evaluation assigned 
this disability does not accurately reflect the severity of 
his associated symptomatology.  He alleges that this 
symptomatology necessitates the use of insulin, a restricted 
diet and regulation of activities and that his diabetes 
involves a skin disorder on his feet, diabetic retinopathy 
and erectile dysfunction.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has evaluated the Veteran's diabetes 
mellitus as 20 percent disabling pursuant to Diagnostic Code 
7913.  That code section provides a 20 percent evaluation 
where diabetes mellitus requires insulin and a restricted 
diet, or oral hypoglycemic agent and restricted diet.  To be 
entitled to the next-higher 40 percent evaluation, the 
evidence must demonstrate that diabetes mellitus requires 
insulin, a restricted diet and regulation of activities.  
Moreover, Note (1) indicates that compensable complications 
are to be separately rated unless they are part of the 
criteria used to support a 100 percent rating.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's diabetes 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under Diagnostic Code 
7913 during any time period at issue in this appeal.    

A medical professional first diagnosed the Veteran with 
diabetes in the 1980s.  According to the medical history the 
Veteran reported during a May 2004 VA examination, at that 
time, the Veteran changed his diet and began taking oral 
medication and exercising frequently.  By 1985, due to the 
diet change and increase in exercise, he no longer needed 
medication.  In 1990, however, his diabetes again 
necessitated oral medication.  Thereafter, including during 
the May 2004 VA examination, medical professionals attributed 
diabetic retinopathy, peripheral neuropathy of the lower 
extremities (now separately service connected), erectile 
dysfunction, tinea pedis and onychomycosis of the feet, and 
hypertension (now separately service connected) to the 
diabetes.  

In November 2007, during another VA examination, an examiner 
indicated that the Veteran was still taking oral medication, 
had poorly controlled diabetes and needed to begin insulin 
therapy twice daily.  The Veteran began such therapy in 
December 2007.  

No medical professional has opined that the Veteran's 
diabetes necessitates regulation of activities.  In fact, 
during an outpatient visit in December 2007, the Veteran 
reported that he went to the gym nearly every day.  In 
another December 2007 report, he stated that his morning 
activities including walking on the treadmill, which the 
treating physician did not indicate was contraindicated.  
Most recently, during another outpatient visit in January 
2008, the Veteran again reported engaging in activity, 
including using a stationary bike and the treadmill daily for 
15 to 20 minutes.  The treating physician did not note that 
such activity was contraindicated.

In sum, during the course of this appeal, the Veteran's 
diabetes mellitus required insulin and a restricted diet, but 
not regulation of activities, which is required to warrant an 
evaluation in excess of 20 percent under Diagnostic Code 
7913.  Moreover, during the course of this appeal, medical 
professionals attributed multiple disorders, including some 
that are separately service connected and tinea pedis and 
onychomycosis of the feet, diabetic retinopathy and erectile 
dysfunction, to the diabetes.  However, the disorders that 
are not service connected are not compensably disabling under 
the rating schedule and therefore do not warrant disability 
evaluations separate from that assigned to the diabetes.  See 
38 C.F.R. §§ 4.83a, 4.84a, 4115b, 4.118, DCs 6011, 7522, 7806 
(2008).  Specifically, the skin condition has not been shown 
to affect at least 5 percent of the Veteran's body, is not 
exposed and does not require systemic therapy.  Moreover, as 
demonstrated upon VA eye examination in March 2007, the 
retinopathy is mild, resulting in corrected vision of 20/25 
bilaterally, and the Veteran is already in receipt of special 
monthly compensation for the erectile dysfunction.    

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  This case, however, is not 
exceptional as the schedular criteria are inadequate to 
evaluate the Veteran's diabetes.  There is no evidence of 
record establishing that this disability, alone, causes 
marked interference with employment or necessitates frequent 
periods of hospitalization.  Rather, the evidence shows that, 
to the extent the Veteran is unemployable, such 
unemployability results from other nonservice-connected 
disabilities.  The Veteran's claim for an increased 
evaluation for diabetes does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on these findings, the Board concludes that the 
criteria for entitlement to an increased evaluation for 
diabetes are not met.  The Board recognizes that the rating 
schedule is designed to accommodate changes in condition and 
that the Veteran may be awarded a different evaluation in the 
future should his disability picture change.  38 C.F.R. § 
4.1.  At present, however, the above noted evaluation is the 
most appropriate given the medical evidence of record.  

In reaching this decision, the Board considered the complete 
history of the Veteran's diabetes as well as the current 
clinical manifestations and the effect this disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
In addition, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as the evidence is not in 
relative equipoise, the doctrine is not for application.  
Rather, the preponderance of the evidence is against the 
claim; it must therefore be denied.


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity is denied.    

Service connection for peripheral neuropathy of the left 
upper extremity is denied.  

Service connection for degenerative arthritis, right knee, is 
denied.    

Service connection for degenerative arthritis, left knee, is 
denied.    

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a scar on the head is denied.  

An evaluation in excess of 20 percent for diabetes mellitus 
type II with tinea pedis and onychomycosis, bilateral feet, 
bilateral mild diabetic retinopathy, and erectile dysfunction 
is denied.    


REMAND

The veteran claims entitlement to service connection for a 
low back disorder.  Additional action is necessary before the 
Board decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination is found to be necessary.  The RO afforded the 
veteran examinations during the course of this appeal, but 
the reports of these examinations are inadequate to decide 
this claim.  Therein, no examiner addressed whether the 
Veteran's current low back disability, most recently 
diagnosed as degenerative disc disease, is related to his 
active service, during which he reported and received 
treatment for low back complaints following an automobile 
accident.     

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA examination on support of his claim 
for service connection for a low back 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any low back 
disorder shown to exist; 

b) offer an opinion as to 
whether such disorder is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
in-service low back treatment; 
and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

2.  Readjudicate the claim being 
remanded.  Thereafter, if the claim is 
not granted, provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


